DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 11-27 filed November 09, 2022 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application 17222419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
As indicated in the Office Action of 08/22/2022, claims 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022. Claims 1-9 and 11-19 are the subject matter of this Office Action. 
Response to Amendment
Applicant’s amendments, filed 11/09/2022 are acknowledged and have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
  
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claim(s) 1-3, 6-9, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley (US2016/0175323 published 06/23/2016) in view of Musson (Journal of Ocular Pharmacology Vol. 7 pages 175-182 published 1991).
 Wiley teaches preparing preservative free ocular compositions comprising about 1% wt. prednisolone acetate, about 0.5% wt. moxifloxacin HCl and about 0.01% wt. of the NSAID bromfenac ([0105]-[0119], claims 1, 7-8, 17-20). Said composition comprises inactive ingredients of sodium chloride, boric acid, polysorbate 80 and poloxamer 407, with a pH of 7.4-7.8 ([0105]-[0119]). Wiley teaches administering said composition as an eye drop formulation to a patient following keratomileusis surgery such as LASIK surgery ([0118]). Wiley additionally teaches that the concentration of the NSAID in the ophthalmologic composition can be adjusted from 0.1 mg/mL to 100 mg/mL, which overlaps the amount embraced within the claims ([0047]-[0048]). Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Wiley does not specifically teach wherein prednisolone is present as prednisolone phosphate. In addition, Wiley does not specifically teach wherein bromfenac is present in a 0.075% wt. of the composition. 
Musson (Journal of Ocular Pharmacology Vol. 7 pages 175-182 published 1991) teaches bioavailability studies of prednisolone acetate in comparison with prednisolone sodium phosphate (abstract). Musson teaches that prednisolone sodium phosphate comprises similar corneal bioavailability to prednisolone acetate as each of the prednisolone formulations delivers the same amount of prednisolone to the anterior chamber of the eye (page 181, Tables 1-2, Figures 1-3). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the prednisolone source in the prednisolone-moxifloxacin-bromfenac ophthalmological composition of Wiley from prednisolone acetate to prednisolone sodium phosphate in view of Musson. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results; 
In the present case, considering compositions comprising prednisolone acetate, moxifloxacin-bromfenac are effective at treating a patient following keratomileusis surgery such as LASIK, coupled with the knowledge that prednisolone sodium phosphate comprises similar corneal bioavailability to prednisolone acetate, said artisan would have readily predicted that the resulting prednisolone sodium phosphate, moxifloxacin and bromfenac eye drop composition would have also delivered prednisolone to the targeted tissue and effectively treated a patient following keratomileusis surgery. 
Lastly, regarding limitations wherein bromfenac is present in a concentration of 0.075% w/v and said composition is administered once a day, the optimum amount of bromfenac and optimum dosing frequency of the prednisolone, moxifloxacin and bromfenac composition to the eye of a patient following LASIK surgery would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the amount of bromfenac and the dosing frequency that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan and the blazemarks embraced within Wiley and Musson above. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)	 
  
Applicant traverses.  Applicant argues that Wiley does not teach the presently claimed composition comprising prednisolone phosphate, moxifloxacin and bromfenac and the combination of Musson fails to cure the deficiencies of Wiley. Applicant argues that Wiley does not teach nor suggest the use of prednisolone in any other form beside prednisolone acetate for the ocular composition, and said skilled artisan would not have sought to replace prednisolone acetate with prednisolone phosphate with a reasonable expectation of success. 
  Applicant argues that the prednisolone phosphate solution in Musson comprises a preservative (benzalkonium chloride) and a skilled artisan would not have sought to substitute the prednisolone acetate in Wiley for prednisolone phosphate without further employing a preservative. Applicant additionally argues that a skilled artisan would not have readily predicted success the permeability profile of the prednisolone phosphate composition in view of the combined teachings of Wiley and Musson as Wiley and Musson teach formulating said compositions with differing inactive ingredients. Lastly, Applicant’s opine that it is often difficult to obtain a stable suspension of moxifloxacin for ocular distribution due to its ability to deactivate many suspending agents and as such, a skilled artisan would not have readily predicted that incorporating the prednisolone phosphate from Musson into the composition of Wiley would maintain its suspension form.
 
 Response to Arguments
Applicant’s arguments filed 11/09/2022 are acknowledged and have been carefully considered. Regarding Applicant’s contention that Wiley does not teach replacing prednisolone acetate with any alternative prednisolone source and said skilled artisan would not have sought to replace prednisolone acetate in the preservative-free composition of Wiley with prednisolone phosphate of Musson with a reasonable expectation of success, said arguments are unavailing. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). In the present case, Musson teaches that both prednisolone acetate and prednisolone phosphate are suitable prednisolone compositions for ocular administration. Musson further teaches that prednisolone sodium phosphate comprises similar corneal bioavailability to prednisolone acetate as each of the prednisolone formulations delivers the same amount of prednisolone to the anterior chamber of the eye (page 181, Tables 1-2, Figures 1-3). Considering there is nothing within the teachings of Musson that states prednisolone phosphate further requires a preservative to yield its therapeutic effect, and that Wiley already discloses that prednisolone can be present in a preservative-free solution, said skilled artisan would have readily predicted that the resulting preservative-free composition comprising prednisolone as prednisolone phosphate, along with moxifloxacin and bromfenac, said resulting composition would have effectively delivered prednisolone to the desired ophthalmic target. 
Next, Applicant asserts that a skilled artisan would not have readily predicted success the permeability profile of the prednisolone phosphate composition in view of the combined teachings of Wiley and Musson as Wiley and Musson teach formulating said compositions with differing inactive ingredients. This argument remains unpersuasive as Musson shows that both prednisolone phosphate and prednisolone acetate formulations permeate ocular membranes and deliver the prednisolone to the cornea and anterior chamber of the eye in similar concentrations (See Tables 1-2 and Figures 1-3). It is noted that the prednisolone acetate and prednisolone phosphate formulations of Musson comprise the same chelating agent (EDTA), viscosity agent (hypromellose) and saline solution. It is also noted that the present claims embrace the transitional phrase “comprising” and do not exclude any inactive ingredients from the preservative-free prednisolone, moxifloxacin and bromfenac ocular composition. Nor has Applicant provided any data to show that there is unpredictability in formulating prednisolone phosphate compositions with distinct inactive ingredients embraced within Musson or Wiley, or demonstrated an unpredictability in delivering prednisolone to the desired ocular tissue. As such, said artisan would have readily predicted that the resulting preservative-free composition comprising prednisolone as prednisolone phosphate, along with moxifloxacin and bromfenac, said composition would have effectively delivered prednisolone to the targeted tissue. 
 Thirdly, Applicant’s opine that it is often difficult to obtain a stable suspension of moxifloxacin for ocular distribution due to moxifloxacin’s ability to deactivate many suspending agents and as such, a skilled artisan would not have readily predicted that incorporating the prednisolone phosphate from Musson into the composition of Wiley would maintain its suspension form. This argument is unpersuasive as Applicant has not provided any objective evidence of showing that replacing prednisolone acetate in the composition of Wiley with the prednisolone phosphate form of Musson results in a deactivation of moxifloxacin in the suspension, and as such, the rejection of record is maintained. 

Claim(s) 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wiley (US2016/0175323 published 06/23/2016) in view of Musson (Journal of Ocular Pharmacology Vol. 7 pages 175-182 published 1991) as applied to claims 1-3,6-9, 11-15, 18-19 above, in view of Painchaud (US2011/0155770 published 06/30/2011).
 
 As disclosed above, the combination of Wiley and Musson render obvious the administration of an ophthalmic composition comprising about 1% wt. prednisolone sodium phosphate acetate, about 0.5% wt. moxifloxacin HCl and about 0.075% wt. of the NSAID bromfenac via an eye drop to a patient following keratomileusis surgery such as LASIK surgery (Wiley: [0105]-[0119], claims 1, 7-8, 17-20). 
 However, the combination of Wiley and Musson do not specifically teach wherein the eye drop formulation is administered via a multi-dose eye dropper for dispensing pre-determined metered quantities of liquid and a non-return position preventing liquid from flowing bac in the dropper bottle. 
Painchaud teaches eye dropper devices for dispensing ophthalmic liquids to subjects in need ([0002]). Said dropper device delivers predetermined metered quantities of liquid and further comprises a non-return position for preventing liquid from flowing back into the device as well as a sealing member that can take up a liquid release position ([0005]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the eye drop composition comprising 1% w/v prednisolone sodium phosphate, 0.5% w/v moxifloxacin and 0.075% bromfenac of Wiley and Musson via a multi-dose eye dropper of Painchaud, arriving at the presently claimed methodology with a reasonable expectation of success. Motivation to administer said prednisolone, moxifloxacin and bromfenac eye drop formulation to the subject using the eye drop device of Painchaud logically flows from the fact that Painchaud teaches that said eye dropper device is for dispensing ophthalmic liquids to subjects in need. Accordingly, said artisan would have readily predicted that the eye drop composition of Wiley and Musson, administered via the dropper device of Painchaud would have effectively treated the afflicted patient. 
  
Applicant traverses. Applicant argues that the combination of Wiley and Musson fail to teach or suggest each of the limitations embraced within claims 1-3,6-9, 11-15, 18-19 and the combination of Painchaud fails to fix the deficiencies of Wiley and Musson. 
 Response to Arguments
Applicant’s arguments filed 11/09/2022 are acknowledged and have been carefully considered. Applicant’s arguments directed to the combined teachings of Wiley and Musson and the rejection of claims 1-3, 6-9, 11-15 and 18-19 have been addressed above. Regarding Applicant’s contention that the teachings of Painchaud fail to cure the deficiencies of Wiley and Musson,  Painchaud teaches eye dropper devices for dispensing ophthalmic liquids to subjects in need ([0002]). Said dropper device delivers predetermined metered quantities of liquid and further comprises a non-return position for preventing liquid from flowing back into the device as well as a sealing member that can take up a liquid release position ([0005]). Considering the combination of Wiley and Musson disclose an ophthalmic composition 1% w/v prednisolone sodium phosphate, 0.5% w/v moxifloxacin and 0.075% bromfenac, said artisan would have found it prima facie obvious to administer said ocular composition of Wiley and Musson via a multi-dose eye dropper of Painchaud, arriving at the presently claimed methodology with a reasonable expectation of success. Motivation to administer said prednisolone, moxifloxacin and bromfenac eye drop formulation to the subject using the eye drop device of Painchaud logically flows from the fact that Painchaud teaches that said eye dropper device is for dispensing ophthalmic liquids to subjects in need, which in turn raises the reasonable expectation of success that the eye drop composition of Wiley and Musson, administered via the dropper device of Painchaud would have effectively treated the afflicted patient. 
  Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628